Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected specification, IDSs, and response filed Mar. 7, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-6, 9-11, 14, 16-19, 21, 23, 26 and 27 are currently pending.
Claims 1, 4, 5 and 14 are amended.
	Claims 21 and 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 7, 8, 12, 13, 15, 20, 22, 24 and 25 are cancelled.
Claims 26 and 27 are new.
	Claims 1-6, 9-11, 14, 16-19, 26 and 27 have been considered on the merits. 

Specification Objections
	Specification objections are maintained.  It is noted and appreciated that numerous trade names and marks have been corrected in the amended specification, however, there are still trade names and marks that have not yet been properly marked. 

The disclosure is objected to because of the following informalities: the use of trademarks and the use of trademarks and containing an embedded hyperlink in 0074 (specification submitted on Mar. 7, 2022).
The use of the terms: B-27™ supplement in para. 0032 and 0105, Essential 6™ in para. 0017; RNeasy® Mini Kit on pg. 92 line 4, pg. 104 line 16, pg. 107 lines 1-2; GeneChip™ human genome u133 plus 2.0 array on pg. 92 lines 5-6; QuantiTect™ Probe RT-PCR kit on pg. 104 line 17; SuperScript™ III Reverse Transcriptase on pg. 107 line 3; and Blend Taq® Plus- on pg. 107 line 5 which are a trade names or a marks used in commerce, have been noted in this application (specification submitted on Mar. 7, 2022). 
The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Appropriate correction is required. 


Claim Objections
The previous claim objections are withdrawn.  New claim objections have been added to address the amendments.

The disclosure is objected to because of the following informalities: minor grammatical errors in claims.  
Claim 1 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. procaspase activating compound 1 (PAC-1)).  
	Claim 26 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. Pair box 6 (PAX6), Lim Homeobox 2 (LHX2) and Six Homeobox 3 (SIX3)).
Appropriate corrections are appreciated. 
Claim Rejections - 35 USC § 112
	The previous claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 14, 16-19, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.  Claim 1 recites a limitation of “wherein the media in the first step and the second step contain neither BMP signal transduction pathway agonist or Wnt signal transduction pathway agonist”.  The specification describes the second step does not contain a BMP signal transduction pathway agonist or Wnt signal transduction pathway agonist (0147).  In addition, the specification describes that the medium in the first step can contain a further component (any agonist or inhibitor of signal transduction pathway) as long as the production efficiency of retinal pigment epithelial cells by the production method is not decreased (0103).  The specification does not state/describe the first step not containing a BMP signal transduction pathway agonist and Wnt signal transduction pathway agonist.  The MPEP 2173.05(i) states that any negative limitation or exclusionary proviso must have basis in the original disclosure and if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  However, there appears to be no basis in the original disclosure for the negative limitation of the first step not containing a BMP signal transduction pathway agonist and Wnt signal transduction pathway agonist.  
All other claims depend directly or indirectly from the rejected claim and are, therefore, also rejected under USC 112 for the reasons set forth above.
This is a new matter rejection.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. 




Response to Arguments 
Applicant's arguments filed Mar. 7, 2022 have been fully considered.

With respect to the rejections under 35 U.S.C. § 102, Applicant argues that Nakano does not teach a MEK inhibitor is selected from the group of PD0325901, PD 184352, PD98059, U0126, MEK162, SL327, TAK-733, and AZD-8330 (Remarks pg. 10 para. 4).  Although this argument was not found to be persuasive, it is moot, since the rejections under 35 U.S.C. § 102 have been withdrawn due to amendment.  This argument was not found to be persuasive, since claim 1 requires the medium containing either a FGF receptor inhibitor, a MEK inhibitor or both.  Specifically, claim 1 states, “a medium comprising at least one kind selected from the group consisting of a fibroblast growth factor (FGF) receptor inhibitor and a mitogen-activated protein kinase kinase (MEK inhibitor).”  
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that the method disclosed in Nakano is not the same as the method described in the pending claims.  Specifically, Applicant argues that in step 2 of Nakano requires a BMP signal transduction pathway agonist to induce an aggregate to form retinal progenitor cells and Nakano describes as an essential step; that in step 3 of Nakano the retinal progenitor cells are reacted with a FGF inhibitor and a substance acting on the Wnt signaling pathway which is described an essential component; and that the retinal pigment epithelial (RPE) cells in the method of Nakano have already been induced after a treatment with a substance acting on the Wnt signaling pathway (Remarks pg. 11 para. 4).  Applicant argues that Nakano does not teach that a FGF signal inhibitor is reacted with pluripotent stem cells, that the process should be terminated before induction of RPE cells, and that “a substance acting on the BMP signal transduction pathway” or “a substance acting on the Wnt signal pathway” should not be used at all, since in Example 2 of Nakano the RPE cells were already induced when the FGF signal inhibitor was applied to the culture after day 21 (Remarks pg. 12 para. 1-3). Applicant argues that Nakano requires that the use of BMP signal transduction pathway agonist whereas the claim invention requires that the culture media in the first and second steps do not contain “a substance acting on the BMP signal transduction pathway” or “a substance acting on the Wnt signal pathway” (Remarks pg. 12 para. 4).  Applicant’s amendments limiting claim 1 to exclude the use of a BMP signal transduction pathway agonist and Wnt signal transduction pathway agonist from the culturing steps of the cells necessitated the withdrawal of the rejections under 35 U.S.C. § 103 rejection over Nakano.  Applicant’s arguments are drawn to Nakano failing to teach this new limitation and are persuasive.  Therefore, the rejections under 35 U.S.C. § 103 rejection over Nakano has been withdrawn.  
Applicant argues that claim 1 requires that the culture period in the first step is sufficient for inducing gene expression of at least one of eye field transcription factors which are expressed in the early stages of development and differentiation and, in contrast, in the method taught by Nakano, FGF is used post-differentiation (Remarks pg. 12 para. 5).  Similarly, Applicant argues that a person of ordinary skill in the art would not have had a reasonable expectation of success in combining the disclosures of Nakano and Valamehr, since factors for maintaining an undifferentiated state would not be added at the same time as the FGF signal inhibitor in the method of Nakano which is added after the induction of retinal progenitor cells informed in a culture containing a substance acting on the BMP signal transduction pathway.   In addition, applicant argues that Valamehr discloses the use of MEK inhibitors in culture for maintaining the undifferentiated state of pluripotent stem cells (Remarks pg. 13 para. 1-2).  Applicant argues that the pluripotent stem cells disclosed in Valamehr would be used in a stage before step 1 of the method disclosed in Nakano and bFGF is added prior to the rapid formation of cell aggregates in Nakano (Remarks pg. 13 para. 3).   Applicant’s amendments limiting claim 1 to include the limitation of “wherein the culture period in the first step is sufficient for inducing gene expression of at least one eye field transcription factors” necessitated the withdrawal of the rejections under 35 U.S.C. § 103 rejection over Nakano in view of Valamehr.  Applicant’s arguments are drawn to Nakano failing to teach this new limitation and are persuasive.  Therefore, the rejections under 35 U.S.C. § 103 rejection over Nakano has been withdrawn.  
Applicant argues a person of ordinary skill in the art would not have combined the teachings of Pattamatta with Nakano and Valamehr to arrive at the present invention, since Pattamatta contains no description of RPE cells and using an apoptosis inhibitor to promote the differentiation into RPE cells, and discloses only using an apoptosis inhibitor to suppress apoptosis in retinal ganglion cells (Remarks pg. 14 para. 2-4).  Applicant’s arguments with respect to Pattamatta have been considered but are moot because the arguments do not apply, since the rejections over Nakano and Valamehr have been withdrawn.  
Applicant further argues that the claimed invention is directed to a method of promoting differentiation into RPE cells by treatment with an apoptosis inhibitor in step 2 (Remarks pg. 14 para. 6).  Although this argument was not found to be persuasive, it is moot, since the rejections under 35 U.S.C. § 103 have been withdrawn due to amendment.  This argument was not found to be persuasive, since claim 1 requires the medium containing either a Rho signal transduction pathway inhibitor, an apoptosis inhibitor or both.  Specifically, claim 1 states, “a medium containing at least one kind selected from the group consisting of a Rho signal transduction pathway inhibitor and an apoptosis inhibitor.”  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632